IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

FRIEDA MAE ROGERS and )
PREMIER TRUST, INC., )
)

Plaintiffs, )

)

v. ) Civ. No. 18-116-CFC/SRF

)

WILMINGTON TRUST COMPANY )
and WILMINGTON TRUST )
INVESTMENT ADVISORS, INC., )
)

Defendants. )

MEMORANDUM ORDER

Pending before me is Defendant Wilmington Trust Company’s Motion for
Summary Judgment (D.I. 179). In its Concise Statement of Material Facts in
Support of Its Motion for Summary Judgment, Wilmington Trust states that
Plaintiff Frieda Mae Rogers “testified that she received at least three Private Place
Memos (“PPMs”) in 2010 for the Wilmington Private Funds.” D.I. 180,921. The
lines from the deposition transcript cited by Wilmington Trust in support of this
statement do not clearly establish that Rogers received the three PPMs in 2010.
But more importantly, Rogers has submitted sworn declarations from herself and
her attorney, James Cunningham, that support her claim that she never received a

PPM before 2015. See D.I. 224, | 52, Ex. 1 J 14-16, and Ex. 10, Jf 3-12.
Because there is a disputed fact that Wilmington Trust has said is material to
its summary judgment motion, I will deny the motion. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986) (holding that summary judgment will not lie
if there is a genuine dispute about a material fact).

WHEREFORE, this 26" day of November 2019, Defendant Wilmington

Trust Company’s Motion for Summary Judgment (D.I. 179) is DENIED.

CL. ¢ 0

United States District Pdge
